DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I, claims 1 – 8, and 14 – 20, in the reply filed on 10/13/2020 is acknowledged.  The traversal is on the ground(s) that “no serious search and/or examination burden exists between inventions I and II, since the inventions are related as Process and Apparatus for its practice.”  
This is not found persuasive because, although there may be some overlap of the search for the inventions, there is nothing to indicate that the search would be coextensive. Furthermore, the examination on the merits of apparatus claims differs from that of method claims. Therefore, the extra search and/or examination burden for addressing multiple inventions poses a serious burden to the examiner, which makes the restriction requirement proper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9 – 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/13/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/01/2020 and 12/15/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5, and 14 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bernardon et al. (US Patent No. 5,464,337; Bernardon), in view of Lind et al. (US Publication No. 2013/0241117 A1; Lind).
Regarding claim 1, Bernardon discloses a method for fabricating a composite structure (Col. 1, l. 13-17), the method comprising: 
laying down a first flexible diaphragm (38) on a surface of a tool (“mold surface,” 32, 78) – see the schematic process flow diagram exemplified in Fig. 12; 
positioning a composite material (e.g., “fibrous reinforcing material,” 44, and “resin,” 48) on top of the first flexible diaphragm (38) on the tool – see Fig. 12 step 90; 
covering the composite material (44, 48) with a second flexible diaphragm (36) – see Fig. 12 step 90;
applying vacuum pressure to the first flexible diaphragm (38), applying the vacuum pressure to the second flexible diaphragm (36) – see Fig. 12 steps 92 to 94, and Col. 6, l. 24-36); 
curing the composite material to form the composite structure (“finished part,” 98) – see Fig. 12 step 95. 
Bernardon discloses that a releasing material (releasing agents) may be included for preventing any adherence between the vacuum bags and the composite structure (Col. 6, l. 13-23), and that after curing and cooling, the upper diaphragm 36 (analogous to the second vacuum bag), is separated from the lower diaphragm 38 (analogous to the first vacuum bag), then the finish part is removed (Col. 6, l. 7 cont. Col. 7, l. 1-5), but does not provides specifics as to how the separation is performed.
However, Bernardon fails to specifically disclose first and second vacuum bags – although, Bernard’s flexible diaphragms seems to be analogous  in function and manner of operation to the claimed “vacuum bags”– and inflating the first vacuum bag with compressed air, wherein the compressed air lifts the composite structure from the tool. 
In the same field of endeavor of manufacturing a component by molding, Lind discloses a method, wherein a mold 1, having a mold surface 3 delimited by a periphery 5, which comprises means for fixing a plastic bag 13 (analogous to the claimed “vacuum bag”), a plurality of openings 7 connectable to a combined suction/blowing device 11 via channels 9 [0018], is used to manufacture a composite structure (a wind turbine rotor blade shell). Lind discloses that his method allows for a “simple and easy removal of the finished component from the mold without the use of a releasing agent,” [0028]. Lind discloses that by blowing air through the openings 7 of the mold surface 3, the removal of the finished component may be further assisted [0027], which – giving the Broadest Reasonable Interpretation – reads on the claimed limitation “inflating the first vacuum bag with compressed air, wherein the compressed air lifts the composite structure from the tool.”
It would have been obvious to a person having ordinary skill in the art, at the time of filing the  claimed  invention,  to modify  Bernardon’s method   for fabricating  a composite structure, by substituting Bernard’s flexible diaphragms with the vacuum bags taught by Lind, since it have been held to be within the ordinary skill of worker in the art to substitute equivalents known for the same purpose, when the equivalency is recognized in the prior art. See MPEP 2144.06 (II). One of ordinary skill in the art would 
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to modify Bernardon/Lind’s method for fabricating a composite structure with a combine vacuum and blowing device, as taught by Lind, so that at the removal step of the finished composite structure, the removal is accomplished by inflating Bernardon’s first vacuum bag with compressed air, wherein the compressed air lifts the composite structure from the tool, as taught by Lind [0027]. One having ordinary skill in the art would have been motivated to pursue said modification of Bernardon, since Lind teaches his method accomplishes the removal of the finished composite structure without the need of releasing agents [0028], hence, improving over the method of Bernardon by means of: reduction of the materials needed and costs, reducing the amount of steps to perform the method, and potentially increasing the efficiency of the whole process.

As to claim 2, Bernardon/Lind discloses the method of claim 1, wherein 
the composite material comprises a composite preform (Bernardon’s fiber, 46) and a resin (48) – see Fig. 5, and further comprising: 
positioning a composite preform (46) on top of the first vacuum bag (38) on the tool (78); and infusing the composite preform with the resin prior to curing (see step 94 on Bernardon’s Fig. 12).

As to claim 3, Bernardon/Lind discloses the method of claim 2 further comprising: 
switching an air pressure control system associated with the first vacuum bag from the vacuum pressure to the compressed air (see Lind’s [0023] and [0027]).

As to claim 4, Bernardon/Lind discloses the method of claim 1 further comprising: removing the composite structure from the tool – see Bernardon’s (Col. 6, l. 67? cont. Col. 7, l. 1-5).

As to claim 5, Bernardon/Lind discloses the method of claim 1, wherein inflating the first vacuum bag with compressed air lifts a web of the composite structure along a length of the composite structure – see Lind’s [0027].

Regarding claim 14, Bernard/Lind discloses a method for fabricating a composite structure (Col. 1, l. 13-17), see the rejection of claim 1 above – as to the recitation of Intended Use “...for an aircraft,” the Examiner respectfully points out to the applicant that “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999),” see MPEP 2111.02 (II), additionally, the method comprising: 

However, Bernardon fails to specifically disclose first and second vacuum bags – although, Bernard’s flexible diaphragms seems to be analogous  in function and manner of operation to the claimed “vacuum bags”– and inflating the first vacuum bag with compressed air, wherein the compressed air lifts the composite structure from the tool. 
It would have been obvious to a person having ordinary skill in the art, at the time of filing the  claimed  invention,  to modify  Bernardon’s method   for fabricating  a composite structure, by substituting Bernard’s flexible diaphragms with the vacuum bags taught by Lind, since it have been held to be within the ordinary skill of worker in the art to substitute equivalents know n for the same purpose, when the equivalency is recognized in the prior art. See MPEP 2144.06 (II). One of ordinary skill in the art would have been motivated to pursue the modification, since Lind teaches that his method (which incorporates the vacuum bags), allow s for a “simple and easy removal of the finished component from the mold without the use of a releasing agent,” [0028].
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to modify Bernardon/Lind’s method for fabricating a composite structure with a combine vacuum and blowing device, as taught by Lind, so that at the removal step of the finished composite structure, the removal is accomplished by inflating Bernardon/Lind’s first vacuum bag with compressed air, wherein the compressed air lifts the composite structure from the tool, as taught by Lind [0027]. One having ordinary skill in the art would have been motivated to pursue said modification of Bernardon, since Lind teaches his method accomplishes the removal of the finished 

As to claim 15, Bernardon/Lind discloses the method of claim 14 further comprising: switching an air pressure control system from the vacuum pressure to the compressed air – see Lind’s [0023 and 0027].

As to claim 16, Bernardon/Lind discloses the method of claim 14 further comprising: removing the composite structure from the tool – see Bernardon’s (Col. 6, l. 7 cont. Col. 7, l. 1-5).

As to claim 17, Bernardon/Lind discloses the  method of claim 14, wherein inflating the first vacuum bag with the compressed air lifts a web of the composite structure along a length of the composite structure – see Lind’s [0027].

Claims 6 – 8, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bernardon in view of Lind, as applied to claim 1, and further in view of Grife et al. (US Publication No. 2012/0282105 A1; Grife). 

As to claim 6, Bernardon/Lind discloses the method of claim 5. However, fails to specifically disclose, wherein inflating the first vacuum bag with the compressed air 

In the same field of endeavor of methods for fabricating composites structures, Grife, directed to a method of manufacturing a composite structure (wind turbine blade) [0002], discloses that localized stress or bending forces strong enough to deform or break the molded composite structure could happen while demolding step is being performed [0047]. Therefore, one of ordinary skill in the art, in view of Grife and Lind disclosure that, by blowing air through the openings 7 of the mold surface 3, the removal of the finished component may be further assisted [0027], would have good reason to pursue the known option, within his or her technical grasp with reasonable expectation of success to assisting the demolding by inflating the vacuum bag at a desire rate, this w ay avoiding localized stresses on the composite structure.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to modify Bernardon/Lind’s method for fabricating a composite structure, so that, inflating the first vacuum bag with the compressed air comprises inflating the first vacuum bag at a desired rate along the length of the composite structure. One of ordinary skill in the art would have been motivated to pursue the modification in order to avoid undesired stresses along the finished composite structure while inflating the vacuum bag, as taught by Grife [0047].
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than 

As to claim 7, Bernardon/Lind/Grife discloses the method of claim 6. However, fails to specifically disclose the method further comprising: determining a desired pressure for the compressed air corresponding to the desired rate for inflating the first vacuum bag.
Nonetheless, it would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to modify Bernardon/Lind/Grife’s method for fabricating a composite structure, so that, the method further comprises determining a desired pressure for the compressed air corresponding to the desired rate for inflating the first vacuum bag. One of ordinary skill in the art would have been motivated to pursue the modification in order to avoid undesired stresses along the finished composite structure while inflating the vacuum bag, as taught by Grife [0047].
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art – the separation of the finished composite structure from the tool. See MPEP 2143, KSR Rationale “A”.

As to claim 8, Bernardon/Lind/Grife discloses the method of claim 1. However, fails to specifically disclose the method further comprising: releasing the vacuum pressure to the second vacuum bag as the first vacuum bag inflates.
it would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to modify Bernardon/Lind/Grife’s method for fabricating a composite structure, so that, the method further comprises releasing the vacuum pressure to the second vacuum bag as the first vacuum bag inflates. One of ordinary skill in the art would have been motivated to pursue the modification in order to be able to completely separate the vacuum bags from the finished composite structure, while avoiding undesired localized stresses or bending forces, since the bag being inflated could better distribute the stresses along the inflating bag, as taught by Grife [0047].
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art – the separation of the finished composite structure from the tool. See MPEP 2143, KSR Rationale “A”.

As to claim 18, Bernardon/Lind/Grife discloses the method of claim 5. However, fails to specifically disclose, wherein inflating the first vacuum bag with the compressed air comprises: inflating the first vacuum bag at a desired rate along the length of the composite structure.
Nonetheless, it would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to modify Bernardon/Lind/Grife’s method for fabricating a composite structure, so that, inflating the first vacuum bag with the compressed air comprises inflating the first vacuum bag at a desired rate along the length of the composite structure. One of ordinary skill in the art would have been motivated to 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art – the separation of the finished composite structure from the tool. See MPEP 2143, KSR Rationale “A”.

As to claim 19, Bernardon/Lind/Grife discloses the method of claim 6. However, fails to specifically disclose the method further comprising: determining a desired pressure for the compressed air corresponding to the desired rate for inflating the first vacuum bag.
Nonetheless, it would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to modify Bernardon/Lind/Grife’s method for fabricating a composite structure, so that, the method further comprises determining a desired pressure for the compressed air corresponding to the desired rate for inflating the first vacuum bag. One of ordinary skill in the art would have been motivated to pursue the modification in order to avoid undesired stresses along the finished composite structure while inflating the vacuum bag, as taught by Grife [0047].
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than 

As to claim 20, Bernardon/Lind/Grife discloses the method of claim 1. However, fails to specifically disclose the method further comprising: releasing the vacuum pressure to the second vacuum bag as the first vacuum bag inflates.
Nonetheless, it would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to modify Bernardon/Lind/Grife’s method for fabricating a composite structure, so that, the method further comprises releasing the vacuum pressure to the second vacuum bag as the first vacuum bag inflates. One of ordinary skill in the art would have been motivated to pursue the modification in order to be able to completely separate the vacuum bags from the finished composite structure, while avoiding undesired localized stresses or bending forces, since the bag being inflated could better distribute the stresses along the inflating bag, as taught by Grife [0047]..
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art – the separation of the finished composite structure from the tool. See MPEP 2143, KSR Rationale “A”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712